Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 11/30/2018, has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 5, 6, 9-12, 14, 16, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kunjithapatham et al. (US Pat No. 8,145,648), in view of El-Saban et al. (US Pat No. 8,903,798).
As to claims 1, 12, 17, Kunjithapatham teaches a method for evaluating a title in view of popular search topics to quantify searchability of the title (i.e. by creating semantically rich and meaningful metadata for videos, searches and other queries relating to videos are more efficient and productive, col. 3, line 66 to col. 4, line 21), the method comprising:
receiving as input a title of a video from a video sharing website (i.e. Many user-created videos (e.g., videos that are posted on YouTube, Flickr, Yahoo, or other popular sites) may only have a title, col. 4, lines 22-51);
parsing the title (i.e. Keywords extracted from titles and description metadata items at step 206 may be assigned a high rank based on the general notion that users tend to think of titles, col. 6, lines 16-33) of the video into one or more n-grams (i.e. These 2-word and 3-word tags are considered keywords at step 210, col. 5, line 66 to col. 6, line 15);
computing, with a computer, a title-searchability score (i.e. the present invention may still be useful for creating semantically enriched tags and storing them in a convenient arrangement to make searches more efficient and productive, col. 4, lines 22-51) by utilizing the one or more n-grams (i.e. The structured database is then searched for all topics starting with the same letter and having a length between len-1 and len+1. Then, the "string distance" between the keyword and each of the structured knowledge database topics identified, col. 8, lines 7-31);
presenting information to a user indicating a probability of a search engine returning the title, the information based on the title-searchability score (i.e. Then, the "string distance" between the keyword and each of the structured knowledge database topics identified (that match the above criteria) is computed. Any suitable string distance algorithm, such as the known "edit distance" algorithm, may be used. If the string distance computed is less than or equal to 2, the database topic is considered a match for the keyword, col. 8, lines 7-31); and
outputting one or more suggestions for making the title more searchable when the title-searchability score satisfies a condition (i.e. If the string distance computed is less than or equal to 2, the database topic is considered a match for the keyword, col. 8, lines 7-31).
Kunjithapatham does not seem to explicitly teach the following limitations, but El-Saban teaches: presenting information to a use (i.e. Once a final list of n-grams comprising suggested metadata candidates has been mined in 630, the metadata candidates are scored for relevance by any number of relevancy scores in 640. The metadata candidates may be ranked and returned to the client 650 for potential association with a captured media object, col. 10, line 60 to col. 11, line 5);
	outputting one or more suggestion (i.e. a user may receive from server suggestions of text to associate with a media object. The user may select text from the suggestions for association with the media object, col. 1, lines 38-44).
It would have been obvious to one of ordinary skill of the art having the teaching of Kunjithapatham, El-Saban before the effective filing date of the claimed invention to modify the system of Kunjithapatham to include the limitations as taught by El-Saban. One of ordinary skill in the art would be motivated to make this combination in order to receive from server suggestion of text to associate with a media object in view of El-Saban (col. 1, lines 38-44), as doing so would give the added benefit of converting the selected text into an Internet query to retrieve web pages relevant to the captured media as taught by El-Saban (col. 1, line 638 to col. 2, line 8).

As to claims 5, 14, 19, El-Saban teaches:
obtaining a search volume for each of the one or more n-grams, the search volume indicating the popularity of a given n-gram (i.e. “NW”, Northwest, a geographical area known for being heavily forested, col. 8, lines 31-51).

As per claim 6, El-Saban teaches the method of claim 5, further comprising:
identifying popular n-grams in the one or more n-grams, the popular n-grams having a search volume above a predetermined threshold (i.e. determining whether a number of candidate n-grams is less than a predetermined threshold; generating a new n-gram in response to determining that the number of the candidate n-grams is less than the predetermined threshold, Claim 3).

As per claim 9, El-Saban teaches the method of claim 5, further comprising:
	identifying unpopular n-grams in the one or more n-grams, the unpopular n-grams having a search volume below a predetermined threshold (i.e. determining whether a number of candidate n-grams is less than a predetermined threshold; generating a new n-gram in response to determining that the number of the candidate n-grams is less than the predetermined threshold, Claim 3).

As to claims 10, 16, El-Saban teaches:
	modifying the unpopular n-grams to remove one or more special characters (i.e. Similar n-grams may be identified via a regression model or via applying similarity metrics. Generated n-grams may then be filtered and statistically noisy n-grams removed 636. Other alternatives for extrapolating n-grams include, but are not limited to majority voting, machine learning methods, and data mining methods, col. 10, lines 33-46).

As per claim 11, El-Saban teaches the method of claim 1, wherein the information presented to the user indicating the probability of search engine returning the title is written assessment of the title based on the title-searchability score (i.e. Once a final list of n-grams comprising suggested metadata candidates has been mined in 630, the metadata candidates are scored for relevance by any number of relevancy scores in 640. The metadata candidates may be ranked and returned to the client 650 for potential association with a captured media object, col. 10, line 60 to col. 11, line 5).

Claims 2-4, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kunjithapatham et al. (US Pat No. 8,145,648), in view of El-Saban et al. (US Pat No. 8,903,798), as applied to claims above, and further in view of Giblin et al. (US Pat No. 8,126,936).
As to claims 2, 13, 18, Kunjithapatham, El-Saban do not seem to fairly teach the one or more suggestions for making the title more searchable include a recommendation for improving the title-searchability score of the title by suggesting replacement words to include in the title.
Giblin teaches the one or more suggestions for making the title more searchable include a recommendation for improving the title-searchability score of the title by suggesting replacement words to include in the title (i.e. video stream titles, col. 7, lines 41-54; The information to be tagged can be manually input by the user and/or it may be automatically associated with the clip. For example, once the clip is loaded and being viewed, the user may input words, phrases, pictures, URLs, titles, col. 8, lines 15-47).
It would have been obvious to one of ordinary skill of the art having the teaching of Kunjithapatham, El-Saban, Giblin before the effective filing date of the claimed invention to modify the system of Kunjithapatham, El-Saban to include the limitations as taught by Giblin. One of ordinary skill in the art would be motivated to make this combination in order to manually or automatically tag the video clip based on the title in view of Giblin (col. 8, lines 15-47), as doing so would give the added benefit of the words, phrases, pictures, URLs, titles, actors, networks, channels or other meta data that users input in accordance with the ranking and formula system with the clip become most relevant for search engine optimization and all other applications within this application as taught by Giblin (col. 8, lines 15-47).

As per claim 3, Giblin teaches the method of claim 2, wherein the replacement words are obtained from text-based sources (i.e. other methods for automated tagging may be used, such as methods that automatically determine information about the content of the clip and tag the clip with that information, col. 8, lines 15-47).

As per claim 4, Giblin teaches the method of claim 2, wherein the replacement words are obtained from the metadata associated with similar videos on the video sharing website (i.e. When watching the video stream, the user sees something they would like to share, col. 9, 25-41).

Claims 7-8, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunjithapatham et al. (US Pat No. 8,145,648), in view of El-Saban et al. (US Pat No. 8,903,798), as applied to claims above, and further in view of Baker et al. (US Pat No. 8,321,201).
As per claim 7, Kunjithapatham, El-Saban do not teach the method of claim 6, further comprising:
computing a search engine optimization metric for the title using the total number of characters in the tile and the number of popular n-grams in the title.
Baker teaches computing a search engine optimization metric for the title using the total number of characters in the tile and the number of popular n-grams in the title (i.e. for "shuttler" and "shuttling", the common prefix is "shuttl", of length 5. The max length is 9, so the ratio is 5/9, which is 0.56. An empirically determined threshold can be 0.5, so this first test passes, col. 15, lines 51-63).
It would have been obvious to one of ordinary skill of the art having the teaching of Kunjithapatham, El-Saban, Baker before the effective filing date of the claimed invention to modify the system of Kunjithapatham, El-Saban to include the limitations as taught by Baker. One of ordinary skill in the art would be motivated to make this combination in order to identify a synonym with N-gram agreement for a query phrase in view of Baker (col. 2, lines 44-56), as doing so would give the added benefit of using this identified N-gram agreement synonym to improve synonym mappings for query terms and/or query phrases as taught by Baker (col. 2, lines 44-56).

As per claim 8, Kunjithapatham teaches the method of claim 7, wherein the title searchability score is computed based on the search engine optimization metric (i.e. efficient searches of video archives or libraries may be made using semantic metadata relating to the videos, col. 2, lines 6-19).

As to claim 15, 20, El-Saban teaches the system of claim 14, wherein the processor is further configured to:
	identify popular n-grams in the one or more n-grams, the popular n-grams having a search volume above a predetermined threshold (i.e. determining whether a number of candidate n-grams is less than a predetermined threshold; generating a new n-gram in response to determining that the number of the candidate n-grams is less than the predetermined threshold, Claim 3).
Kunjithapatham, El-Saban do not seem to specifically teach compute the search engine optimization metric for the title using the total number of characters in the title and the number of popular n-grams in the title, wherein the title searchability score is computed based on the search engine optimization metric.
Baker teaches compute the search engine optimization metric for the title using the total number of characters in the title and the number of popular n-grams in the title, wherein the title searchability score is computed based on the search engine optimization metric (i.e. for "shuttler" and "shuttling", the common prefix is "shuttl", of length 5. The max length is 9, so the ratio is 5/9, which is 0.56. An empirically determined threshold can be 0.5, so this first test passes, col. 15, lines 51-63).
It would have been obvious to one of ordinary skill of the art having the teaching of Kunjithapatham, El-Saban, Baker before the effective filing date of the claimed invention to modify the system of Kunjithapatham, El-Saban to include the limitations as taught by Baker. One of ordinary skill in the art would be motivated to make this combination in order to identify a synonym with N-gram agreement for a query phrase in view of Baker (col. 2, lines 44-56), as doing so would give the added benefit of using this identified N-gram agreement synonym to improve synonym mappings for query terms and/or query phrases as taught by Baker (col. 2, lines 44-56).
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,176,256. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
10,176,256
Instant application
1+ 2-5, 9
1+2-5, 7, 8


6
6
7
9, 10
8, 18
11


11+ 12-16
12+ 13-15


17
16
21+ 22
17, +18-20


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter and they are substantially similar in scope and they use the same limitations, using varying terminology.  They are not patentably distinct from each other because claims 1-22 of U.S. Patent No. 10,176,256 contain every element of claims 1-20 of the instant application.
“A later application claim is not patentably distinct from an earlier claim if the later claim is obvious over, or anticipated by the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651”.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153